Case 6:19-cv-00817-PGB-EJK Document 20 Filed 07/05/19 Page 1 of 23 PageID 239




                           U.S. DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                             ORLANDO DIVISION

                                    CASE NO.: 6:19-cv-00817-PGB-TBS

WYNDHAM VACATION OWNERSHIP, INC., et al.

            Plaintiffs,

v.

HAROLD O. MILLER, ESQUIRE, et al.,

          Defendants.
_________________________________/

             MOTION TO DISMISS FIRST AMENDED COMPLAINT
        FOR DAMAGES AND INJUNCTIVE RELIEF AND MEMORANDUM IN
       SUPPORTTHEREOF OF DEFENDANTS HAROLD O. MILLER, ESQUIRE
                 AND HAROLD O. MILLER ATTORNEY, LLC

      COME NOW, Defendants, HAROLD O. MILLER, ESQUIRE and HAROLD O.

MILLER ATTORNEY, LLC (collectively “MILLER”), by and through their

undersigned attorneys, and pursuant to Rule 12(b)6), Fed.R.Civ.P.,

move to dismiss Counts II, III, IV, and V of the First Amended

Complaint for Damages and Injunctive Relief filed by Plaintiffs,

WYNDHAM VACATION OWNERSHIP, INC., et al. (collectively “WYNDHAM”).

In support thereof, MILLER alleges:

                                I.INTRODUCTION

      1.    WYNDHAM   claims     that   it   is   a   global   leader   in   the

development of timeshare properties and that it has valid and

binding    agreements    with    individuals      who   purchased   timeshare


                                        1
Case 6:19-cv-00817-PGB-EJK Document 20 Filed 07/05/19 Page 2 of 23 PageID 240




interests from WYNDHAM (the “Wyndham Owners”). It claims that

Defendant, John Mortimer (“Mortimer”), MILLER and Solomon Cross

violated the Lanham Act, tortiously interfered with WYNDHAM’s

timeshare contracts with Wyndham Owners, and engaged in deceptive

trade practices.

      2.    WYNDHAM alleged that Mortimer is the beneficial owner

and person in control of two domain names and operates his business

advertising through the domain names. (Doc. 14, ¶3). Mortimer

allegedly    profits       from    improperly    soliciting       Wyndham    Owners

through     false    and    misleading       advertisements       for    “timeshare

cancellation        services”      and   then     assisting       them      in    the

termination/cancellation of their timeshare contracts.

      3.    After engaging in the purported false and misleading

advertising, Mortimer (called the “Marketing Arm Defendant” in the

First Amended Complaint), allegedly enter into contracts with

Wyndham    Owners.    Once    a    Wyndham    Owner   signs   a    contract      with

Mortimer, he allegedly notifies MILLER and MILLER represents the

Wyndham Owners and assists them in attempting to terminate the

timeshare    contracts      with    WYNDHAM.    After   contracting       with    the

Wyndham Owners, Mortimer purportedly instructs them to “do little

or nothing on their behalf except directing them to stop making

payments” on their timeshare contracts. WYNDHAM alleges that these


                                         2
Case 6:19-cv-00817-PGB-EJK Document 20 Filed 07/05/19 Page 3 of 23 PageID 241




practices result in foreclosure and substantial harm to the Wyndham

Owners and to WYNDHAM.

      4.    On April 30, 2019, WYNDHAM filed this suit seeking

injunctive and monetary relief. In its First Amended Complaint,

WYNDHAM asserts claims for: a) false advertising in violation of

the Lanham Act against Mortimer only (Count I); b) contributory

false advertising in violation of the Lanham Act against MILLER

and   Solomon   Cross   (Count    II);    c)   tortious   interference   with

contractual relations against all Defendants (Count III); d) civil

conspiracy to commit tortious interference against all Defendants

(Count IV); and e) violation of Florida’s Deceptive and Unfair

Trade Practices Act (“FDUTPA”) against all Defendants (Count V).

                                 II. ARGUMENT

                          A.     Legal Standards

      5.    The Federal Rules of Civil Procedure require pleaders to

provide short and plain statements of their claims with simple and

direct allegations set out in numbered paragraphs and distinct

counts. See Fed. R. Civ. P. 8(a), 8(d), & 10(b). If a complaint

does not comport with the pleading requirements or fails to set

forth a plausible claim, it may be dismissed under Rule 12(b)(6).

See Ashcroft v. Iqbal, 556 U.S. 662, 672, 678–79 (2009) (citing

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556 (2007)).


                                      3
Case 6:19-cv-00817-PGB-EJK Document 20 Filed 07/05/19 Page 4 of 23 PageID 242




      6.    Claims must be founded on sufficient “factual content”

to allow the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged. See Iqbal, 556

U.S. at 678; see also Miljkovic v. Shafritz & Dinkin, P.A., 791

F.3d 1291, 1297 (11th Cir. 2015). To assess the sufficiency of the

factual content and the plausibility of a claim, courts draw on

their “judicial experience and common sense” in considering: (1)

the exhibits attached to the complaint; (2) matters that are

subject to judicial notice; and (3) documents that are undisputed

and central to a plaintiff’s claim. See Iqbal, 556 U.S. at 679;

Reese v. Ellis, Painter, Ratterree & Adams, LLP, 678, F.3d 1211,

1215–16 (11th Cir. 2012).

      7.    Courts do not consider other matters outside the four

corners of the complaint, and must: (1) disregard conclusory

allegations, bald legal assertions, and formulaic recitations of

the elements of a claim; (2) accept the truth of well-pled factual

allegations; and     (3) view     well-pled   facts in    the light most

favorable to the plaintiff. See Hayes v. U.S. Bank Nat’l Ass’n,

648 Fed. App’x. 883, 887 (11th Cir. 2016); Horsley v. Feldt, 304

F.3d 1125, 1134 (11th Cir. 2002). Where a complaint alleges false

and fraudulent misrepresentations under FDUPTA, the plaintiff must

plead the alleged fraud with particularity pursuant to Rule 9(b),


                                     4
Case 6:19-cv-00817-PGB-EJK Document 20 Filed 07/05/19 Page 5 of 23 PageID 243




Federal Rules of Procedure. Koch v. Royal Wine Merchants, Ltd.,

847 F.Supp.2d 1370, 1381 (S.D. Fla. 2012).

            B.   Count I Of The First Amended Complaint
       Fails To State A Claim For False Advertising Under The
                     Lanham Act Against Mortimer

      8.    In Count I, WYNDHAM asserts a claim against Mortimer for

false advertising under the Lanham Act. The Lanham Act is intended

to “protect persons engaged in commerce within the control of

Congress against unfair competition” -- that is, against “injuries

to business reputation and present and future sales.” Lexmark

Int’l, Inc. v. Static Control Components, Inc., 134 S. Ct. 1377,

1389-90 (2014) (citation and internal alterations omitted). A

plaintiff alleging a claim of false advertising under the Lanham

Act must adequately plead, and ultimately prove, that: a) the

advertisements of the opposing party were false or misleading; b)

the advertisements deceived, or had the capacity to deceive,

consumers; c) the deception had a material effect on purchasing

decisions;    d)   the   misrepresented    product   or   service   affects

interstate commerce; and e) the plaintiff has been -- or is likely

to be -- injured as a result of the false advertising.                  Id.

(citations omitted); Global Tech LED, LLC v. Hilumz Int’l Corp.,

2016 WL 3059390 (M.D. Fla. May 31, 2016). WYNDHAM’s claim that

Mortimer violated the Lanham Act is based upon the purported “false


                                     5
Case 6:19-cv-00817-PGB-EJK Document 20 Filed 07/05/19 Page 6 of 23 PageID 244




and misleading” advertisements which “materially misrepresent” the

“services offered by” Mortimer (and by implication MILLER and

Solomon Cross)1:

              a)   Mortimer gives a 100% service guarantee, which is

false   and/or     misleading   because   there   is    no    “100%   Service

guarantee”, unless “Defendants” consider a default and foreclosure

or deed-in-lieu to satisfy their obligations to consumers, and

“Defendants” do not “do exactly what we say we will do.”;

              b)   “Defendants” cannot be “100% successful” and are

not   “100%    successful”   unless   a   foreclosure    is    considered   a

“success”, which no reasonable person would do, and “Defendants”

do not have a variety of “options” a consumer can chose that

“Defendants” “know we can deliver”;

              c)   “Defendants” do not “negotiate directly with [a]

timeshare company”, they generally send a single letter and do

nothing further, which cannot be considered a “negotiation”;

              d)   “Defendants” not offer a “100% guarantee”, they

cannot guarantee that “the resort will make you an offer to end

your timeshare obligation” other than guaranteeing a default and


1 Although this Court must accept WYNDHAM’s allegations as true in
evaluating WYNDHAM’s claims and ruling on this dismissal motion,
MILLER strenuously denies that he obtained clients from Mortimer
and Solomon Cross through the advertising alleged in paragraphs 5-
9 and 60-61 of the First Amended Complaint.

                                      6
Case 6:19-cv-00817-PGB-EJK Document 20 Filed 07/05/19 Page 7 of 23 PageID 245




foreclosure, which no reasonable consumer would consider to be the

services being advertised by “Defendants”; and

            e)     “Defendants” do not pursue any result and cannot

“mak[e]”    a    developer    “take   the   timeshare     back”;   and   because

“Defendants” have no “legal process” to utilize other than default

and foreclosure.

      9.    This alleged conduct by Mortimer (and by implication

MILLER and Solomon Cross) is not actionable under the Lanham Act.

Since WYNDHAM freely admits that it has an “Ovation Program” which

is available to assist Wyndham Owners who want to terminate their

timeshare contracts, any advertising which outlines the services

rendered by Mortimer cannot reasonably cause injuries to WYNDHAM’s

business reputation and present and future sales, and does not

come close to providing a legally-cognizable basis for a Lanham

Act claim.

      10.   Under the Lanham Act, “literally false statements and

statements       that   are   literally     true,   but     misleading,”    are

actionable. See, e.g., Global Tech Led, LLC v. Himluz Int’l Corp.,

2017 WL 588669, at *6 (M.D. Fla. 2017) (statement that competitor

was “going out of business” constituted non-verifiable prediction

or opinion); Advisors Excel, L.L.C. v. Scranton, 2014 WL 12543802,

at * 4 (S.D. Fla. Sept. 15, 2014) (listing examples of non-


                                        7
Case 6:19-cv-00817-PGB-EJK Document 20 Filed 07/05/19 Page 8 of 23 PageID 246




actionable statements of opinion, including predicted outcomes of

future events). On the other hand, statements of puffery or opinion

generally are not. Id. Like puffery, other non-actionable opinions

involve predictions that do not lend themselves to “empirical

verification.” See Global Tech, supra, 2017 WL 588669, at *6. Non-

actionable opinions include predictions about the future. Id.

(statement that competitor was “going out of business” constituted

non-verifiable prediction or opinion); Cavic v. Grand Bahama Dev.

Co., 701 F.2d 879, 883 (11th Cir. 1983) (promise of future action

or prediction of future events is not a representation, there is

no right to rely on it, and it is not false when made); MDVIP,

Inc., supra, at 561 (promise to deliver exceptional product or

service is a matter of opinion rather than fact).

      11.   When evaluating the falsity of an advertisement, “a

court must analyze the message conveyed in full context and must

view the face of the statement in its entirety, rather than

examining the eyes, nose, and mouth separately and in isolation

from each other.”       Miller’s Ale House, Inc. v. Boynton Carolina

Ale   House,   LLC,   745   F.Supp.2d       1359,   1377    (S.D.    Fla.   2010)

(dismissing    Lanham    Act   false       advertising     claim).   Mortimer’s

alleged advertising includes non-actionable statements of opinion,

puffery, or predictions. The statements regarding the anticipated


                                       8
Case 6:19-cv-00817-PGB-EJK Document 20 Filed 07/05/19 Page 9 of 23 PageID 247




cancellation of the Wyndham Owners’ timeshare contracts predict

future events and are not actionable. See Global Tech, at *6. None

of   the    statements    attributed    to     Mortimer           “guarantee”     certain

results,     including     the   termination       of       the    timeshare      owners’

contracts.        Moreover,   WYNDHAM   does      not   allege       that   Mortimer’s

purported 100% guarantee or any of his other statements were

literally false or that Wyndham Owners were actually deceived.

       The Alleged Statements Do Not Constitute “Commercial
     Advertising Or Promotion” Required Under The Lanham Act.

      12.    To come within the scope of the Lanham Act, a plaintiff

must show that the statements occurred within the context of

“commercial advertising or promotion,” which has been defined to

include:     a)    commercial    speech;     b)   by    a    defendant      who    is   in

commercial competition with plaintiff; c) for the purpose of

influencing consumers to buy defendant’s goods or services; and d)

the representations … must be disseminated sufficiently to the

relevant     purchasing       public    to     constitute           “advertising”       or

“promotion” within that industry. See Tobinick v. Novella, 848

F.3d 935, 950-51 (11th Cir. 2017) (emphasis added); Suntree Techs.,

Inc. v. Ecosense Int’l, Inc., 693 F.3d 1338, 1349 (11th Cir. 2012).

      13.    WYNDHAM is engaged in the business of developing and

selling timeshares. Mortimer (and the other Defendants) do none of

these things. Rather, Mortimer allegedly operates a service that

                                        9
Case 6:19-cv-00817-PGB-EJK Document 20 Filed 07/05/19 Page 10 of 23 PageID 248




 assists owners in existing timeshares which have already been

 purchased.     As stated by Judge Presnell in a related action,

 “[Plaintiff timeshare developers] do not compete with the exit

 company in the sale of goods or services.           Rather, Plaintiffs are

 in the business of getting people into timeshares, while the

 Defendants are in the business of getting them out. Though their

 target   audiences   overlap,   Plaintiffs    and    [the   timeshare   exit

 companies] are engaged in entirely different markets.             They are

 adversaries, not competitors.”      See Orange Lake Country Club, Inc.

 v. Reed Hein & Assocs., 2018 WL 5279135, at *8 (M.D. Fla. Oct. 24,

 2018). MILLER is a practicing attorney and has not been accused of

 disseminating the purported false and misleading advertising. He

 is accused merely of “knowingly inducing or causing the conduct or

 by materially participating in it by providing a necessary element

 of the false and misleading advertising.”

      14.   Mortimer (and by implication MILLER and Solomon Cross)

 are therefore in no way involved in competitive advertising under

 the meaning of subsection (2) of the Lanham Act.              The facts of

 this case simply do not fall within the context of “commercial

 advertising or promotion,” and therefore this case does not come

 within the reach of the Lanham Act.




                                     10
Case 6:19-cv-00817-PGB-EJK Document 20 Filed 07/05/19 Page 11 of 23 PageID 249




         The Challenged Advertisements At Issue Do Not Fall
               Under The Zone Of Protected Interests

      15.   As the United States Supreme Court explained in Lexmark,

 the Lanham Act should not be read expansively “to allow all

 factually injured plaintiffs to recover.”               Lexmark, at 1388.

 Rather, the statutory cause of action extends only to plaintiffs

 “whose interests fall within the zone of interests protected by

 the law invoked” and “whose injuries are proximately caused by

 violations of the statute.”         Id. at 1388-91.       To satisfy this

 requirement,    the   plaintiff   must   allege:   1)   “an   injury   to   a

 commercial interest in reputation or sales” and 2) an “economic or

 reputational injury flowing directly from the deception wrought by

 the defendant’s advertising; and that that occurs when deception

 of consumers causes them to withhold trade from the plaintiff.”

 Id. at 1390-91 (emphasis added).         In addition, the alleged harm

 must have a “sufficiently close connection to the conduct the

 statute prohibits.” Glob. Tech LED, LLC v. Hilumz Int’l Corp.,

 2016 WL 3059390, at *3 (M.D. Fla. May 31, 2016) (holding that

 dismissal of complaint was proper where the plaintiff failed to

 “specifically allege … both that the false or misleading statement

 actually deceives or is likely to deceive a substantial segment of

 the intended audience and that the statement results in actual or



                                     11
Case 6:19-cv-00817-PGB-EJK Document 20 Filed 07/05/19 Page 12 of 23 PageID 250




 probable injury”) citing Zenith Elecs. Corp. v. Exzec, Inc., 182

 F.3d 1340, 1348 (Fed. Cir. 1999).

      16.   WYNDHAM        has    not      satisfied       the     initial     Lexmark

 requirement of proximate cause.                Based on WYNDHAM’s theory of

 wrongdoing, WYNDHAM has not shown and cannot show economic or

 reputational      injury        flowing     directly       from     the     purported

 “deception” in Mortimer’s advertising.              The “harm” WYNDHAM claims

 -- i.e., decisions made in connection with existing timeshare

 contracts, and the outcomes of same -- do not have a “sufficiently

 close connection” to the alleged advertising. Allowing a non-

 competitor to bring a claim against a party (or an attorney like

 MILLER) who attempts to assist consumers desiring to exit their

 timeshares under a theory that Mortimer’s advertising is “false

 and misleading” would expand the Lanham Act well beyond its plain

 meaning and intent and would completely prohibit any timeshare

 exit companies from operating their businesses.

      17.   WYNDHAM clearly lacks standing to sue Mortimer (and by

 implication MILLER and Solomon Cross) under the Lanham Act. WYNDHAM

 alleges that it suffered injury to its commercial interests because

 Wyndham    Owners    stopped       making      payments     on    their     timeshare

 contracts. But WYNDHAM fails to allege that the injury flows

 directly   from     the   purported       false   advertising.       None     of   the


                                           12
Case 6:19-cv-00817-PGB-EJK Document 20 Filed 07/05/19 Page 13 of 23 PageID 251




 advertisements include instructions to Wyndham Owners to stop

 making     payments.        Moreover,       WYNDHAM        alleges       that      Mortimer

 purportedly instructed the Wyndham Owners to stop making payments

 after he solicited them through advertising. WYNDHAM’s injury is

 too remote from the advertising and not the type of interest the

 Lanham Act was intended to protect.

     C. The First Amended Complaint Fails To State A Claim For
             Contributory False Advertising (Count II)

      18.      Count    II    asserts    a        claim     for     contributory          false

 advertising        against    MILLER    and       Solomon        Cross.    To     state     a

 contributory false advertising claim, a plaintiff must adequately

 plead    an   underlying      claim     for      false     advertising.          Duty    Free

 Americas, Inc. v. Estee Lauder Companies, Inc., No. 12-60741-CIV,

 2014 WL 1329359, at *17 (S.D. Fla. Mar. 31, 2014), aff’d, 797 F.3d

 1248 (11th Cir. 2015). Since WYNDHAM has utterly failed to state

 a   Lanham     Act    claim    for     false       advertising,          the     claim     for

 contributory false advertising under the Lanham Act also fails.

     D. The First Amended Complaint Fails To State A Claim For
           Tortious Interference With Contract (Count IV)

      19.      To   survive     a   motion        to      dismiss    on     its     tortious

 interference claim against MILLER, WYNDHAM must plead: a) the

 existence of a contract under which WYNDHAM has rights; b) MILLER’s

 knowledge of that contract; c) MILLER’s intentional procurement of


                                             13
Case 6:19-cv-00817-PGB-EJK Document 20 Filed 07/05/19 Page 14 of 23 PageID 252




 the contract’s breach; d) the absence of any justification or

 privilege; and e) WYNDHAM suffered damages as a result of MILLER’s

 interference.     See Ace Pro Sound & Recording, LLC v. Albertson,

 512 F. Supp. 2d 1259, 1268 (S.D. Fla. 2007); Hush Little Baby, LLC

 v. Chapman, 2015 WL 9165909, *8 (M.D. Fla. 2015); Pelc v. Nowak,

 2012 U.S. Dist. LEXIS 87007, at *4-5 (M.D. Fla. 2012).

      20.   To be liable for tortious interference, a defendant must

 have both “an intent to damage the business relationship and a

 lack of justification” for doing so.            See Smith v. Emery Air

 Freight Corp., 512 So.2d 229, 230 (Fla. 3d DCA 1987). As set forth

 below, WYNDHAM’s allegations fall short of its burden of pleading

 the essential elements of a tortious interference claim.

                   MILLER Cannot Have Interfered
  With The Contracts As A Matter Of Law Because They Were Agents
             And/Or Representatives Of Wyndham Owners

      21.   A party cannot interfere with its own contract.              See

 e.g., Cedar Hills Props. Corp. v. E. Fed. Corp., 575 So.2d 673,

 676-77 (Fla. 1st DCA 1991); Ethyl Corp. v. Balter, 386 So.2d 1220,

 1224 (Fla. 3d DCA 1980). Agents or representatives acting for and

 on behalf of a principal cannot be held liable for tortious

 interference.    See, e.g., Richard Bertram, Inc. v. Sterling Bank

 & Trust, 820 So.2d 963, 965 (Fla. 4th DCA 2002); Salit v. Ruden,

 McClosky, Smith, Schuster & Russell, P.A., 742 So.2d 381, 386 (Fla.


                                     14
Case 6:19-cv-00817-PGB-EJK Document 20 Filed 07/05/19 Page 15 of 23 PageID 253




 4th DCA 1999); see also Abruzzo v. Haller, 603 So.2d 1338, 1339-

 41 (Fla. 1st DCA 1992). The interfering defendant must be a third

 party and “a stranger to the business relationship.” Treco Int’l

 S.A. v. Kromka, 706 F. Supp. 2d 1283, 1289 (S.D. Fla. 2010)

 (emphasis added).       WYNDHAM’s allegations, however, demonstrate

 that MILLER was necessarily hired by, and works for, the Wyndham

 Owners to assist them in exiting from their contracts with WYNDHAM.

 As an agent, representative, or attorney of the Wyndham Owners,

 MILLER cannot interfere with any contract to which their clients

 were a party as matter of law.

                 The Timeshare Owners Were Predisposed
                       To Terminate The Contract

      22.   Under Florida law, a party’s “predisposition to breach”

 precludes a finding that it was induced to breach by a third party.

 See Ingenuity, Inc. v. Linshell Innovations, Ltd., 644 Fed. Appx.

 913, 916 (11th Cir. 2016); see also Lake Gateway Motor Inn, Inc.

 v. Matt’s Sunshine Gift Shops, Inc., 361 So.2d 769, 772 (Fla. 4th

 DCA 1978). The “gravamen of an action for tortious interference

 with a contractual relationship” is the malicious involvement of

 a third party inducing its breach with resulting injury.                See

 McKinney-Green, Inc. v. Davis, 606 So.2d 393, 397 (Fla. 1st DCA

 1992); Cedar Hills Properties Corp. v. Eastern Federal Corp., 575

 So.2d 673, 676 (Fla. 1st DCA 1991). As a predicate to any malicious

                                     15
Case 6:19-cv-00817-PGB-EJK Document 20 Filed 07/05/19 Page 16 of 23 PageID 254




 involvement, however, a contract party’s “predisposition to breach

 … precludes any finding that [it] was induced to breach by [an

 outside party].”     Ingenuity, Inc., 644 Fed. Appx. at 916 (quoting

 Farah v. Canada, 740 So. 2d 560, 562 (Fla. 5th DCA 1999)); see

 also Chi. Title Ins. Co. v. Alday–Donalson Title Co. of Fla., 832

 So.2d 810, 814 (Fla. 2d DCA 2002).

      23.   An agent, representative, or advisor (especially an

 attorney) does not tortiously interfere with a contract if he/she

 merely assists someone who decides to breach the contract.                 See

 Winmark Corp. v. Hill, 2009 U.S. Dist. LEXIS 29687, at *4 (D. Minn.

 2009). Wyndham Owners voluntarily contact Mortimer because they

 are already dissatisfied with WYNDHAM and seek to renegotiate or

 cancel their timeshare contracts. Mortimer does not actively seek

 out WYNDHAM owners as clients, but instead offers his services to

 the general public through advertising. After he is retained,

 MILLER simply engages in legal representation of the Wyndham

 Owners.

      24.   WYNDHAM’s    attempts   to    state   a   cause   of   action   for

 tortious interference in Count III of the First Amended Complaint

 fail as a matter of law.




                                     16
Case 6:19-cv-00817-PGB-EJK Document 20 Filed 07/05/19 Page 17 of 23 PageID 255




     E. The First Amended Complaint Fails To State A Claim For
                    Civil Conspiracy (Count IV)

      25.   “A civil conspiracy requires: (a) an agreement between

 two or more parties, (b) to do an unlawful act or to do a lawful

 act by unlawful means, (c) the doing of some overt act in pursuance

 of the conspiracy, and (d) damage to plaintiff as a result of the

 acts done under the conspiracy.” Craig v. Kropp, 2017 U.S. Dist.

 LEXIS 88871, at *8 (M.D. Fla. 2017). The allegations of the First

 Amended Complaint do not sufficiently plead these elements. As

 described above, there is no valid underlying claim for tortious

 interference    in Count III;     this is    fatal to WYNDHAM’s       civil

 conspiracy claim.      See EMI Sun Village, Inc. v. Catledge, 2013

 U.S. Dist. LEXIS 140321 at *4 (S.D. Fla. 2013) (“[T]here is no

 actionable conspiracy claim absent an underlying wrong.”).

      26.   An agent cannot conspire with his or her corporate

 principal or employer, or another such agent, because a conspiracy

 requires at least two actors, and a corporation is a single entity

 that can only act through its agents, officers, and employees.

 Cedar Hills Properties Corp. v. Eastern Federal Corp., 575 So. 2d

 673, 676 (Fla. 1st DCA 2007). This principle is referred to as the

 “intracorporate conspiracy doctrine.” Based on this doctrine,

 MILLER cannot conspire with Mortimer. See American Credit Card

 Telephone Co. v. Nat’l Pay Telephone Corp., 504 So. 2d 486, 488

                                     17
Case 6:19-cv-00817-PGB-EJK Document 20 Filed 07/05/19 Page 18 of 23 PageID 256




 (Fla. 1st DCA 1987) (holding that outside counsel fall within ambit

 of   the     intracorporate   conspiracy       doctrine,       just    as     in-house

 counsel would). The only exception to this rule is where the agent

 “has   an    independent   personal     stake,      apart     from     that    of   the

 corporation, in achieving the object of the conspiracy.” Greenberg

 v. Mount Sinai Medical Center of Greater Miami, Inc., 629 So. 2d

 252, 256 (Fla. 3d DCA 1993). The exception to the rule is not

 applicable since MILLER has no such independent personal stake.

        27.    To the extent that WYNDHAM’s claims for civil conspiracy

 are based on Miller’s alleged conduct in sending letters of legal

 representation and demand letters to WYNDHAM on behalf of timeshare

 owners, such claims are barred as a matter of law by Florida’s

 litigation      immunity   privilege.        The   privilege     provides         legal

 immunity      “to   statements   or    actions      taken     during    a     judicial

 proceeding.” Levin, Middlebrooks, Mabie, Thomas, Mayes & Mitchell,

 PA v. U.S. Fire Ins. Co., 639 So.2d 606, 607 (Fla. 1994); see also

 Echevarria, McCalla, Raymer, Barrett & Frappier v. Cole, 950 So.2d

 380, 383 (Fla. 2007) (privilege applies in all causes of action,

 whether common-law torts or statutory violations).

        28.    Absolute   immunity     applies      to   the   parties       and   their

 counsel. See Palaxar Grp., LLC v. Williams, 2014 WL 5059286, at *9

 (M.D. Fla. 2014) (applying Florida law) (citation omitted). The


                                         18
Case 6:19-cv-00817-PGB-EJK Document 20 Filed 07/05/19 Page 19 of 23 PageID 257




 privilege extends to pre-suit demand letters. See Robb v. Rahi

 Real Estate Holdings LLC, 2011 WL 2149941, at * 3 (S.D. Fla. 2011).

 In Robb, the court dismissed a plaintiff’s civil conspiracy claim

 because the act of sending demand letters failed to constitute the

 requisite “unlawful act or a lawful act by unlawful means.”             Id.,

 at *3.       The court noted that even if the defendant’s conduct in

 sending the demand letters was improper, Florida law recognizes a

 privilege to engage in reckless or outrageous behavior if the

 defendant “did no more than assert legal rights in a legally

 permissible way.”      Id., at *3, n.3.

        29.    The privilege to send demand letters is supported by

 public   policy.     “[T]he   policy   reasons for    adopting   a   rule of

 immunity for actions taken in judicial proceedings” are based on

 “the     perceived     necessity       for   candid    and      unrestrained

 communications in those proceedings, free of the threat of legal

 actions predicated upon those communications….”              The presumption

 is that the consequences of a party’s actions will be addressed

 and remedied in the particular case. See Robb, supra, 2011 WL

 2149941, at *3.      As a matter of public policy, to allow anything

 more could lead to the disastrous re-litigation of issues into

 perpetuity. Count IV for civil conspiracy is barred as a matter of

 law and must be dismissed for all of the above reasons.


                                        19
Case 6:19-cv-00817-PGB-EJK Document 20 Filed 07/05/19 Page 20 of 23 PageID 258




            F.    The Complaint Fails To State A Claim For
                     Violation Of FDUTPA (Count V)

      30.   FDUPTA    prohibits    “[u]nfair    methods     of    competition,

 unconscionable acts or practices, and unfair or deceptive acts or

 practices in the conduct of any trade or commerce.” §501.204(1),

 Fla. Stat. To state a FDUPTA claim, a plaintiff must allege three

 elements: (1) a deceptive act or unfair practice, (2) causation,

 and (3) actual damages. Caribbean Cruise Line, Inc. v. Better

 Business Bureau of Palm Beach County, Inc., 169 So. 3d 164, 167

 (Fla. 4th DCA 2015). The success of WYNDHAM’s FDUTPA claim is

 directly tied to the success of their Lanham Act claim for false

 advertising. Therefore, having failed to adequately state a claim

 under the Lanham Act, they also cannot state an FDUTPA claim. See

 Sovereign Military Hospitaller Order of Saint John of Jerusalem of

 Rhodes & of Malta, 702 F.3d at 1296; see also Natural Answers,

 Inc. v. SmithKline Beecham Corp., 529 F.3d 1325, 1333 (11th Cir.

 2008) (a plaintiff’s “claim for a violation of [FDUTPA] rises or

 falls on the success of” their Lanham Act false advertising claim).

      31.   Because    WYNDHAM’s    claims     of   false   and     misleading

 advertising are grounded in fraud, WYNDHAM must plead the alleged

 fraud with particularity pursuant to Rule 9(b). See, e.g., Koch v.

 Royal Wine Merchants, Ltd., 847 F.Supp.2d 1370, 1381 (S.D. Fla.

 2012); Garcia v. Santa Maria Resort, Inc., 528 F. Supp. 2d 1283,

                                     20
Case 6:19-cv-00817-PGB-EJK Document 20 Filed 07/05/19 Page 21 of 23 PageID 259




 1294 (S.D. Fla. 2007) (same); Stires v. Carnival Corp., Stires v.

 Carnival       Corp.,     243     F.Supp.2d     1313,    1322    (M.D.      Fla.    2002)

 (directing          plaintiff       to     replead       FDUTPA        damages      with

 particularity);          see    also   North    Brevard    Hospital      District      v.

 McKesson Technologies, Inc., 2017 WL 951672, at *5 (M.D. Fla. 2017)

 (violations         of   FDUTPA    must   be    pled    with    particularity);      USA

 Nutraceuticals Group, Inc. v. BPI Sports, LLC, 2016 WL 4254257, at

 *3 (S.D. Fla. 2016); Librizzi v. Ocwen Loan Servicing, LLC, 2015

 WL 4761647, at *9 (S.D. Fla. 2015) (Rule 9 applies where defendant

 alleged to have violated FDUTPA “through deception”); Blair v.

 Wachovia Mortg. Corp., 2012 WL 868878, at *3 (M.D. Fla. 2011); DHG

 Properties, LLC v. Ginn Companies, LLC, 2010 WL 5584464, at *5

 (M.D. Fla. 2010) (FDUTPA claim sounded in fraud and was subject to

 Rule 9(b)); Siever v. BW Gaskets, Inc., 2009 U.S. Dist. LEXIS

 20691,    at    *    3   (M.D.     Fla.   2009)   (FDUTPA       must   be    pled   with

 particularity); Wrestle Reunion, LLC v. Live Nation Television

 Holdings, Inc., 2008 U.S. Dist. LEXIS 61428, at *3 (M.D. Fla. 2008)

 (same).

      32.       WYNDHAM has failed to allege any misrepresentations or

 any false and misleading advertising engaged in by MILLER. In

 conclusory fashion, WYNDHAM alleges that MILLER has “participated

 in the deceptive and unfair trade practices                        by enabling and


                                            21
Case 6:19-cv-00817-PGB-EJK Document 20 Filed 07/05/19 Page 22 of 23 PageID 260




 participating in the activities of other defendants.” This vague

 allegation does not satisfy the pleading standard of Rule 9(b),

 Fed.R.Civ.P.

                              III. CONCLUSION

      33.      As demonstrated above, WYNDHAM has failed to state a

 cause of action against MILLER in Counts II, III, IV, and V of the

 First Amended Complaint. This Court should therefore dismiss these

 counts.

      WHEREFORE, Defendants, HAROLD O. MILLER, ESQUIRE and HAROLD

 O. MILLER ATTORNEY, LLC, respectfully request that this Court enter

 an order dismissing Counts II, III, IV, and V of the First Amended

 Complaint for Damages and Injunctive Relief, awarding attorney’s

 fees and costs, and awarding such other and further relief as is

 just and proper.

      DATED this 5th day of July, 2019.

                                          Respectfully submitted,

                                          TODD M. HOEPKER, P.A.
                                          Post Office Box 3311
                                          Orlando, Florida 32802-3311
                                          Telephone: (407) 426-2060
                                          Facsimile: (407) 426-2066
                                          toddhoepker@hoepkerlaw.com
                                          ATTORNEY FOR DEFENDANTS

                                     By: /s/ Todd M. Hoepker
                                         TODD M. HOEPKER, ESQUIRE
                                         Florida Bar No: 507611


                                     22
Case 6:19-cv-00817-PGB-EJK Document 20 Filed 07/05/19 Page 23 of 23 PageID 261




                                 CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that a copy of the foregoing has been sent
 via the ECF System to: ALFRED J. BENNINGTON, JR., ESQUIRE and
 GLENNYS E. ORTEGA-RUBIN, ESQUIRE, 300 S. Orange Ave., Suite 1600,
 Orlando, FL 32801 on this 5th day of July, 2019.



                                                    /s/ Todd M. Hoepker
                                                   TODD M. HOEPKER, ESQUIRE

 S:\MyFiles\26573\19001\MOT TO DISMISS.docx




                                              23
